Exhibit 10.14

HOST HOTELS & RESORTS, INC.

2019 NON-EMPLOYEE DIRECTOR INCENTIVE PLAN

 

Effective July 17, 2019

 

1.

Purpose. The purpose of this Host Hotels & Resorts, Inc. 2019 Non-Employee
Director Incentive Plan (the “Plan”) is to promote the interests of Host Hotels
& Resorts, Inc. (the “Company”) and its shareholders by providing flexibility to
the Company in its ability to attract and retain highly qualified independent
directors.

 

2.

Administration. The Plan shall be administered by the Company’s Board of
Directors (the “Board”) or a committee designated by the Board. The Board shall
have sole authority to construe the Plan, to determine all questions arising
under the Plan, to adopt and amend such rules and regulations for the
administration of the Plan as it may deem desirable, and otherwise to carry out
the terms of the Plan. The interpretation and construction by the Board of any
provisions of the Plan or of any award granted under the Plan shall be final.

 

3.

Eligible Directors. Each member of the Board who is not an employee of the
Company or of any parent or subsidiary of the Company (each, an “Eligible
Director”) shall be eligible to receive awards under the Plan.

 

4.

Awards. Each Eligible Director shall be eligible to receive awards under the
Plan as determined by the Board in its discretion. To the extent permitted by
the Board, an Eligible Director may elect to receive an award granted under the
Plan in the form of cash or in vested shares of the Company’s common stock (the
“Common Stock”), or a combination thereof. Such elections shall be made in
accordance with procedures adopted by the Board. For purposes of the Plan and
any elections or awards made hereunder, “Fair Market Value” shall mean, as of
any given date, the value of a share of Common Stock determined based on the
closing sales price for a share of Common Stock for such date as quoted on the
established stock exchange or market system on which the Common Stock is listed
or, if there is no closing sales price for a share of Common Stock on the date
in question, the closing sales price for a share of Common Stock on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Board deems reliable.

 

5.

Common Stock Subject to the Plan. The aggregate number of shares that may be
issued under the Plan shall not exceed 14,478 shares of Common Stock (the
“Reserve”). Shares of Common Stock will only be issued from the Reserve in the
event an Eligible Director elects to receive an award granted under the Plan in
the form of vested shares of Common Stock in lieu of cash compensation. The type
and number of securities subject to the Reserve shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a subdivision or consolidation of shares or other capital
adjustment, or the payment of a stock dividend, or any other increase or
decrease in the number of such shares of Common Stock effected without the
receipt of consideration by the Company. Any such adjustment shall be made by
the Board, whose determination shall be final, binding and conclusive. All
shares issued under the Plan

 

--------------------------------------------------------------------------------

Exhibit 10.14

 

may be either authorized and unissued shares or issued shares reacquired by the
Company or shares held in trust for issuance under the Plan.

 

6.

Taxes. Each Eligible Director granted an award under the Plan is ultimately
liable and responsible for all taxes owed in connection with such award. The
Company makes no representation or undertaking regarding the taxation associated
with awards granted under the Plan.  The Company does not commit and is under no
obligation to structure awards under the Plan to reduce or eliminate an Eligible
Director’s tax liability.

 

7.

Rights as Stockholder. An Eligible Director shall have none of the rights of a
stockholder with respect to shares of Common Stock covered by an award granted
under the Plan until the Eligible Director becomes the record owner of such
shares of Common Stock.

 

8.

No Individual Rights. No provision of the Plan or any award granted under the
Plan shall confer or be deemed to confer on any Eligible Director any right to
serve or continue to serve on the Board.

 

 

9.

Stock Ownership Limits.  Notwithstanding any other provision to the contrary, an
Eligible Director shall not be eligible to participate in the Plan and shall
cease to be a participant in the Plan, to the extent such Eligible Director was
a participant in the Plan immediately before the application of this Section 9,
if the participation of such Eligible Director would violate the ownership
limits set forth in Article VIII of the Host Hotels & Resorts, Inc. Composite
Charter.

 

10.

Amendment and Term of the Plan. The Plan may be amended, modified or terminated
by the Board at any time in its sole discretion. The Plan shall remain in effect
until it is revised or rescinded by further action of the Board.

 

11.

Governing Law. The Plan and any agreements hereunder shall be administered,
interpreted and enforced under the internal laws of the State of Maryland
without regard to conflicts of laws thereof.

 

12.

Compliance with Laws. The Plan and awards granted under the Plan, including the
issuance and delivery of shares of Common Stock and the payment of cash under
the Plan, are subject to compliance with all applicable federal, state, local
and foreign laws, rules and regulations (including but not limited to state,
federal and foreign securities laws) and to such approvals by any listing,
regulatory or governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Any securities
delivered under the Plan shall be subject to such restrictions, and the person
acquiring such securities shall, if requested by the Company, provide such
assurances and representations to the Company as the Company may deem necessary
or desirable to assure compliance with all applicable legal requirements. To the
extent permitted by applicable law, the Plan and awards granted under the Plan
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

* * * * *

  

 